DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiubao (CN 111301280; machine translation is used).
	For claim 1, Xiubao discloses an abnormal driving behavior determination method, comprising: 
	determining a plurality of arm keypoints of an arm contained in an original image of a driving user [E.g. Pages 2-3: the target site includes any one of more of the following: the key point of the wrist, elbow key point, shoulder key points of the facial key point; the finger key point; the palm key point. In some embodiments, when the target site comprises a wrist key point, the key point of the elbow and shoulder key point, based on the position information of the target part, determining whether the driver is in dangerous driving state, comprising: based on the key point of the wrist, the position key point of the elbow and the shoulder key point, determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm; the set angle threshold if the included angle is smaller, determining that the driver is in the dangerous driving state. In the above embodiment, the key point based on the wrist, the position key point of the elbow and the shoulder key point, determining the included angle between the front arm and the upper arm of the double-arm in the driver of any one arm, comprising: based on the position of key point of the wrist and the elbow key point, determining a first line information is any one of wrist key point on the arm and elbow key point in double-arm of the driver; based on the position of the elbow key point and the shoulder key point deciding double-arm of the driver in any one second connecting line information on one arm of the elbow key point and the shoulder between the key point; based on the first association information and the second association information, determining the included angle between the second line between the wrist and elbow key points between the points of the first line and the key point of the elbow and shoulder between the key points; if the included angle is less than the set angle threshold, determining the angle between the double arms of the driver of any one arm of the front arm and the upper arm is less than the set angle threshold]; 
	determining an arm bending angle of the driving user according to the plurality of arm keypoints [E.g. Page 12: , the target part of the driver from the detected by said vehicle image comprising a wrist key points, the time of key point of the elbow and shoulder key point, according to the position of the wrist key point; location and the location of the shoulder key point of key point of the elbow, to the two arms of the driver in the image position information and the operating state is detected, to determine the angle of double-arm of the driver in any one arm of the front arm and the upper arm, after determining the included angle. the included angle can be with a set angle threshold value, if it is determined that the included angle is less than the set angle threshold, the mobile terminal can be considered to bend the arm driver, driver has been lifted for answering a call, so as to determine the driver is in the dangerous driving state. wherein determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm, it can firstly detect one arm the bending degree of the driver, i.e., the included angle between the front arm and the upper arm on one arm of, if the set angle threshold if the included angle between the front arm and the upper arm of the arm is less, it can stop the detection, determining whether the driver is answering a call, and if the included angle between the front arm and the upper arm of the arm is more than the set angle threshold, then detecting the bending degree of the other arm of the driver, i.e., the other arm is the included angle between the front arm and the upper arm, to judge whether the driver is answering a call, further can be the bending degree of the dual-arm driver detecting at the same time, i.e., simultaneously detecting the included angle between the front arm and the upper arm of the double-arm driver is to judge whether the driver is answering a call. wherein the set angle threshold, can be to set according to the required detection precision. In the present embodiment, the set angle threshold value can be set to 90 degrees, namely the included angle is less than 90 degrees, and the included angle is an acute angle. Because it is the driver arm bending from in-vehicle image obtained by detecting, in the shot image in the camera shooting head, even the arm of the driver may be appear in the image in the vehicle]; and 
	determining whether the driving user has an abnormal driving behavior according to the arm bending angle [E.g. Page 12: , the target part of the driver from the detected by said vehicle image comprising a wrist key points, the time of key point of the elbow and shoulder key point, according to the position of the wrist key point; location and the location of the shoulder key point of key point of the elbow, to the two arms of the driver in the image position information and the operating state is detected, to determine the angle of double-arm of the driver in any one arm of the front arm and the upper arm, after determining the included angle. the included angle can be with a set angle threshold value, if it is determined that the included angle is less than the set angle threshold, the mobile terminal can be considered to bend the arm driver, driver has been lifted for answering a call, so as to determine the driver is in the dangerous driving state. wherein determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm, it can firstly detect one arm the bending degree of the driver, i.e., the included angle between the front arm and the upper arm on one arm of, if the set angle threshold if the included angle between the front arm and the upper arm of the arm is less, it can stop the detection, determining whether the driver is answering a call, and if the included angle between the front arm and the upper arm of the arm is more than the set angle threshold, then detecting the bending degree of the other arm of the driver, i.e., the other arm is the included angle between the front arm and the upper arm, to judge whether the driver is answering a call, further can be the bending degree of the dual-arm driver detecting at the same time, i.e., simultaneously detecting the included angle between the front arm and the upper arm of the double-arm driver is to judge whether the driver is answering a call. wherein the set angle threshold, can be to set according to the required detection precision. In the present embodiment, the set angle threshold value can be set to 90 degrees, namely the included angle is less than 90 degrees, and the included angle is an acute angle. Because it is the driver arm bending from in-vehicle image obtained by detecting, in the shot image in the camera shooting head, even the arm of the driver may be appear in the image in the vehicle, Pages 2-3].
	For claim 2, Xiubao discloses wherein the plurality of arm keypoints comprise a hand keypoint, a shoulder keypoint and an elbow keypoint user [E.g. Pages 2-3: the target site includes any one of more of the following: the key point of the wrist, elbow key point, shoulder key points of the facial key point; the finger key point; the palm key point. In some embodiments, when the target site comprises a wrist key point, the key point of the elbow and shoulder key point, based on the position information of the target part, determining whether the driver is in dangerous driving state, comprising: based on the key point of the wrist, the position key point of the elbow and the shoulder key point, determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm; the set angle threshold if the included angle is smaller, determining that the driver is in the dangerous driving state. In the above embodiment, the key point based on the wrist, the position key point of the elbow and the shoulder key point, determining the included angle between the front arm and the upper arm of the double-arm in the driver of any one arm, comprising: based on the position of key point of the wrist and the elbow key point, determining a first line information is any one of wrist key point on the arm and elbow key point in double-arm of the driver; based on the position of the elbow key point and the shoulder key point deciding double-arm of the driver in any one second connecting line information on one arm of the elbow key point and the shoulder between the key point; based on the first association information and the second association information, determining the included angle between the second line between the wrist and elbow key points between the points of the first line and the key point of the elbow and shoulder between the key points; if the included angle is less than the set angle threshold, determining the angle between the double arms of the driver of any one arm of the front arm and the upper arm is less than the set angle threshold, pages 13-14: when the target site comprises a finger key point and the palm key point, the step 303 comprises: key based on the finger point position and the palm position of the key point, detecting a gesture of said driver is in a holding state, if the gesture of the driver is in the holding state, determining that the driver is in dangerous driving state. position and the palm key point in this step, when target site of the driver from the detected by said vehicle image comprises a finger key point and palm key point, can according to the finger position of key point, the hand action of the driver is detected, so as to determine the gesture of the hand of the driver whether it is in a holding state, if the gesture of the driver is in a holding state, then it can be7 considered that the driver holding the mobile terminal for answering a call. the driving state of the driver is at risk. position and the palm key point, based on the finger position of key point, detecting a gesture of the driver is in a holding state, can be the accuracy of gesture recognition network using shallow-based convolution neural network establishing gesture recognition model to the palm and the finger key point identification, the key point to improve gesture recognition. key point position and the palm based on the finger position of key point, detecting a gesture of the driver is in the holding state, can be to determine the plane where the key points of different fingers in the finger key point, for example, using key point of at least two fingers determine a plane, then detecting whether the palm key point on the plane, and if necessary, can be considered gesture of the driver is in the holding state. In addition, because when the driver is holding the steering wheel, may also be hand holding the steering wheel, so the gesture also will detect the driver when the driver is holding the steering wheel is in the holding state. so it can through the gesture detection driver in this embodiment is in holding state, with the embodiments, detecting any one kind of embodiment of the hand and the head arm bending state and detecting the distance between the driver of the driver, whether to jointly in a dangerous driving state to detect the driver, to improve the accuracy of the detection.]; and 
	wherein determining the arm bending angle of the driving user according to the plurality of arm keypoints comprises: 
	determining a forearm segment between the hand keypoint and the elbow keypoint and an upper arm segment between the elbow keypoint and the shoulder keypoint [E.g. Pages 2-3: the target site includes any one of more of the following: the key point of the wrist, elbow key point, shoulder key points of the facial key point; the finger key point; the palm key point. In some embodiments, when the target site comprises a wrist key point, the key point of the elbow and shoulder key point, based on the position information of the target part, determining whether the driver is in dangerous driving state, comprising: based on the key point of the wrist, the position key point of the elbow and the shoulder key point, determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm; the set angle threshold if the included angle is smaller, determining that the driver is in the dangerous driving state. In the above embodiment, the key point based on the wrist, the position key point of the elbow and the shoulder key point, determining the included angle between the front arm and the upper arm of the double-arm in the driver of any one arm, comprising: based on the position of key point of the wrist and the elbow key point, determining a first line information is any one of wrist key point on the arm and elbow key point in double-arm of the driver; based on the position of the elbow key point and the shoulder key point deciding double-arm of the driver in any one second connecting line information on one arm of the elbow key point and the shoulder between the key point; based on the first association information and the second association information, determining the included angle between the second line between the wrist and elbow key points between the points of the first line and the key point of the elbow and shoulder between the key points; if the included angle is less than the set angle threshold, determining the angle between the double arms of the driver of any one arm of the front arm and the upper arm is less than the set angle threshold, page 12]; and 
	using an angle between the forearm segment and the upper arm segment as the arm bending angle [E.g. Page 12: , the target part of the driver from the detected by said vehicle image comprising a wrist key points, the time of key point of the elbow and shoulder key point, according to the position of the wrist key point; location and the location of the shoulder key point of key point of the elbow, to the two arms of the driver in the image position information and the operating state is detected, to determine the angle of double-arm of the driver in any one arm of the front arm and the upper arm, after determining the included angle. the included angle can be with a set angle threshold value, if it is determined that the included angle is less than the set angle threshold, the mobile terminal can be considered to bend the arm driver, driver has been lifted for answering a call, so as to determine the driver is in the dangerous driving state. wherein determining the included angle double-arm of the driver in any one arm of the front arm and the upper arm, it can firstly detect one arm the bending degree of the driver, i.e., the included angle between the front arm and the upper arm on one arm of, if the set angle threshold if the included angle between the front arm and the upper arm of the arm is less, it can stop the detection, determining whether the driver is answering a call, and if the included angle between the front arm and the upper arm of the arm is more than the set angle threshold, then detecting the bending degree of the other arm of the driver, i.e., the other arm is the included angle between the front arm and the upper arm, to judge whether the driver is answering a call, further can be the bending degree of the dual-arm driver detecting at the same time, i.e., simultaneously detecting the included angle between the front arm and the upper arm of the double-arm driver is to judge whether the driver is answering a call. wherein the set angle threshold, can be to set according to the required detection precision. In the present embodiment, the set angle threshold value can be set to 90 degrees, namely the included angle is less than 90 degrees, and the included angle is an acute angle. Because it is the driver arm bending from in-vehicle image obtained by detecting, in the shot image in the camera shooting head, even the arm of the driver may be appear in the image in the vehicle, pages 2-3].
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.
	For claim 11, is interpreted and rejected as discussed with respect to claim 2.
	For claim 19, is interpreted and rejected as discussed with respect to claim 1.
	For claim 20, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiubao in view of Tsukizawa et al. (Tsukizawa; US 2011/0249868).
	For claim 8, Xiubao fails to expressly disclose determining a line-of-sight angle of the driving user in the original image; and determining whether the driving user has the abnormal driving behavior according to the line-of-sight angle.
	However, as shown by Tsukizawa, it was well known in the art of monitoring drivers to include determining a line-of-sight angle of a driving user in original image; and determining whether driving user has the abnormal driving behavior according to the line-of-sight angle [E.g. 0035, 0106, 0121].
	It would have been obvious to one of ordinary skill in the art of monitoring drivers before
the effective filling date of the claimed invention modify Xiubao with the teaching of Tsukizawa in order to ensure that the driver is attentive to the road and issue a warning to the driver when inattentive condition is detected so that the driver pay more attention on driving and thereby increase the overall safety on the road.
	For claim 9, Tsukizawa further teaches wherein determining the line-of-sight angle of the driving user in the original image comprises: determining a pupil category of the driving user in the original image, wherein the pupil category comprises at least one of a left part of an eye, a right part of an eye, an upper part of an eye, a lower part of an eye, a middle part of an eye or a closed eye; and determining the line-of-sight angle of the driving user according to the pupil category [E.g. 0047-0049, 0011-0012, 0061-0063, Figs. 6-10 and 16].
	For claim 17, is interpreted and rejected as discussed with respect to claim 8.
	For claim 18, is interpreted and rejected as discussed with respect to claim 9.

Allowable Subject Matter
9.	Claims 3-7 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Chang et al. (US 2018/0173974)
	Ogawa et al. (US 2006/0055358)
	Bergamo et al. (US Pat. No. 11,030,442)
	Rao et al. (US Pat. No. 10,712,816)

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689